Appeal from a judgment of the Niagara County Court (Peter L. Broderick, Sr., J.), rendered January 11, 2005. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a controlled substance in the fifth degree (Penal Law § 220.06 [5]). Defendant contends that the plea should be vacated on the ground that it was conditioned upon his ineffective reservation of the right to appeal with respect to the alleged denial of his statutory right to a speedy trial. We reject that contention. Defendant is not entitled to such relief on his direct appeal (see People v Attanasio, 240 AD2d 877, 878 [1997]; People v Hardy, 187 AD2d 810, 812-813 [1992]; see also People v O’Brien, 56 NY2d 1009 [1982]). Rather, defendant’s challenge to the plea must be raised in a proceeding pursuant to CPL article 440 (see People v Di Donato, 87 NY2d 992, 993 [1996]). Present—Green, J.P., Scudder, Kehoe, Martoche and Pine, JJ.